Citation Nr: 1819746	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1967 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  These issues were previously before the Board in July 2015 and remanded for additional development.

The issue of entitlement to service connection for kidney cancer (renal cell carcinoma) status post right kidney removal, to include as due to contaminated water at Camp Lejeune, North Carolina was previously on appeal.  However, a March 2018 rating decision granted service connection.  Accordingly, the issue has been resolved and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Right knee degenerative joint disease was onset in service.

2.  Left knee degenerative joint disease was onset in service.

3.  Right shoulder degenerative joint disease was onset in service.
4.  Left shoulder degenerative joint disease was onset in service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Left knee degenerative joint disease was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Right shoulder degenerative joint disease was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Left shoulder degenerative joint disease was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran testified that he injured his bilateral knees and shoulders while going through an obstacle course during service in 1967 in Paris Island, South Carolina.  See June 2015 Board hearing, p. 9.  He contends that his knee and shoulder problems have continued since service.  Id. at p. 10; October 2015 Veteran's statement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
The Veteran has diagnoses of degenerative joint disease of the bilateral knees and shoulders.  See January 2000 through February 2013 VA treatment records.  The Veteran submitted lay statements from his family members and his friend confirming his contentions that he had no problems with his shoulders or knees prior to service and has had constant pain since returning from service.  See June 2015 statements from W.B.G., M.W.J., D.L.C., and D.R.

The Board finds that the Veteran has competently and credibly reported continuity of bilateral knee and shoulder symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A showing of continuity of symptomatology after service can be a basis for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a), and degenerative joint disease, also known as arthritis, is one of the designated disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that service connection is warranted for degenerative joint disease of the right knee, left knee, right shoulder and left shoulder.


ORDER

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease is granted.

Service connection for right shoulder degenerative joint disease is granted.

Service connection for left shoulder degenerative joint disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


